A. J. WALKEB, C. J.
Administration upon tbe estate of Jebu W. Geron, deceased, was granted to Minerva Allen., by tbe probate court of Jackson county. Afterwards, admin*156istration upon the same estate was granted to Bobert W. Coltart, by the probate court of Madison comity. Coltart applied to the probate court of Jackson, to revoke the administration granted by it to Minerva Allen, and based the application upon the allegation, that the intestate was, at his death, an “inhabitant” of Madison county, and not of Jackson county, in which the first administration was granted. Evidence was received as to the inhabitancy of the intestate at the time of his death, and the probate court of Jackson county overruled the motion for a revocation of the administration of Minerva Allen.
• The question of the county of the intestate’s inhabitancy, depends upon oral and conflicting testimony. Without regard to the merits of that question, the judgment of the probate court must be affirmed. This conclusion is attained as the result of the following propositions: 1st, that the appointment in Jackson county was not void, but voidable, upon the concession that the evidence proves the inhabitancy to have been in Madison; 2d, that the administration in Jackson being merely voidable, the later administration, granted pending the prior, is void; and, 3d, that the application for the revocation of the letters in Jackson county is by a person setting up a void administration, and therefore having no interest in the subject, and was properly overruled for that reason.
The probate court, in granting administration, is a forum of general jurisdiction. — Ikelheimer v. Chapman, 32 Ala. 676. The validity of the grant of administration does not depend upon the recital of jurisdictional facts. The order here discloses upon its face no defect of jurisdiction; but it is contended that the want of jurisdiction may always be shown by testimony extrinsic of the record, and that the order is thus demonstrated to be void. This may be true, when the question is as to jurisdiction over the subject-matter, which is bestowed by the law, and can not be conferred by consent. But such is not the question here. The constitution gives a general jurisdiction to grant administration. This is the source of the' jurisdiction over the subject. The statute distributes the cases arising under that grant among the different courts of the State according *157to locality. The locality of the court, therefore, concerns jurisdiction of the case, which is distinguishable from jurisdiction over the subject-matter. The court having jurisdiction over a certain class of cases, its error in adjudging some particular case belonging to that class, which properly pertains to a court of the same authority in another locality, does not make the judgment void, but simply voidable by a direct proceeding for that purpose. The question has been repeatedly so decided by courts and jurists of the highest repute, upon reasoning which ingenuity can scarcely oppose. — Burnstead v. Read, 31 Barb. 661; Dyckman v. Mayor, 1 Sel. 443; Raborg v. Hammond, 2 Har. & Gill, 42; Wilson v. Ireland, 4 Md. 444; Ex parte Barker, 2 Leigh, 719; Andrews v. Avory, 14 Gratt. 229; Fisher v. Bassett, 9 Leigh, 119; Burnley v. Duke, 2 Rob. 103; Burdett v. Slisbee, 15 Texas, 505; Petigru v. Ferguson, 6 Rich. Eq. 378; Clapp v. Beardsley, 1 Vermont, 151; Washburn’s Digest, 407, § 1; McFarland v. Stone, 17 Vermont, 165. The argument of the point is fully set forth in the cases cited, and in Lomax on Executors, vol. 1, pp. 349, 350, 351.
The doctrine, that an administration granted in a county other than that prescribed by the statute is voidable, commends itself by its conservatism, and its avoidance of the bad consequences of the opposite doctrine. Where the question is, as here, one of doubt as to the county to which the administration belongs, there may be two administrations ; debtors may be subjected, by the verdicts of different juries, to two judgments for the same debt; and great confusion and injury may result, if an administration can be ^ collaterally assailed upon such ground.
There are decisions in this State, to the effect that an administration is absolutely void, when the testator died and resided in another State, and there were no assets in this State. — Bradley v. Broughton, 34 Ala. 694; Miller v. Jones, 26 Ala. 247; Treadwell v. Rainey, 9 Ala. 59; Gayle v. Blackburn, 1 St. 429. These decisions were made in reference to cases where there was no ground of jurisdiction in any court of the State. Here, the question is simply as to which of two courts, of precisely the same jurisdiction, should take cognizance of the case. There is no decision *158in. this State opposed to the propositions of this opinion. It is admitted that there are several decisions in other States, which are in conflict with our argument; but they are wrong in principle, and opposed by the decisions which are above cited, and by the authority of Lomax, an able writer on the subject of executors and administrators.
The administration in Jackson county was valid until it was vacated, even if it was wrongfully granted. There can not be two valid administrations upon the same estate, within this State, at the same time. The administration in Madison was, therefore, void. The point was expressly so decided in Petigru v. Ferguson, supra. It is argued for the appellant, that notwithstanding the administration in Jackson county may have been valid until set aside in a direct proceeding, the administration in Madison would be valid; and we are referred as authority for the position to 1 Comyn’s Digest, 494, Administrator, B, 3; where it is said, that “after an administration by the archbishop, if the bishop to whom it belongs grant administration, and then the first administration is repealed, the administration granted before the repeal stands good.” To support this doctrine, Sir John Needham’s case, (8 Co. Rep.) is referred to by Comyn. To the understanding of that case it is necessary to observe, that, in England, the appointment of an administrator appertained to the prerogative court of the archbishop of the province, where there were bona notabilia in two or more dioceses; but to the court of the bishop of the diocese, where there were bona notabilia only in that diocese. — Roger’s Eccl. Law, 967. In Sir John Needham’s case, an administration was granted by the prerogative court; afterwards, administration was granted by the proper ecclesiastical court of the diocese; and after that, the prior administration by the prerogative court was pronounced and declared void, “pro nulla et invalida ad omnem juris effedum.” It was adjudged, upon a collateral attack upon the validity of the prior administration, that it was in truth voidable only, but must be treated as void absolutely, because it had been so declared by a judgment, to which credit must be given. The prior administration being treated as void, the subsequent’ administration was held to *159be valid. The decision is not an authority, that a second valid administration can be granted pending one which is merely voidable. It is said in that case, that the authority of the second administration is suspended until the first is revoked. However the law upon the subject may have been under the English ecclesiastical system, it is not at all certain that, under our system, a grant of administration could be made, which, though not effective at the time, might take effect at some future time, upon the revocation of the prior administration. But, conceding that the administration in Madison was merely suspended, until the former administration in Jackson was revoked, the authority of the administrator under the latter grant would await the revocation, and he could not make the motion for revocation. He would have no authority until the revocation was made.
Affirmed.
BYED, J.
After a careful examination of the record, we are satisfied that the grant of administration to appellee, by the probate court of Jackson county, is not void ; and this conclusion being arrived at, it follows that the probate court of Madison county had no authority to grant administration on the same estate, so long as the grant by the probate court of Jackson county was unrevoked or unreversed. If the courts had concurrent jurisdiction as to the subject-matter — that is, the grant of letters of administration of deceased persons — the court which first assumed jurisdiction must, ex necessitate rei, be exclusive, at least until the action of the first court which took jurisdiction is set aside and annulled. It follows, that the grant of letters to Coltart conferred on him no authority, nor any interest which authorized him to institute this proceeding to vacate and revoke the letters of administration granted by the probate court of Jackson county to appellee; and for thisj if for no other reason, the judgment of the probate court on this proceeding must be affirmed, on the authority of the cases of Burdett v. Silsbee, 15 Texas, 604; Burnstead v. Read, 31 Barb. 661.